DETAILED ACTION
Drawings
The replacement drawings were received on 4/18/22.  These drawings are accepted.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krieger (US 6035865).
Claim 1: Krieger discloses a system (see Fig 4) comprising: a base pan (12’) comprising two or more base pan male protrusions (20, Fig 4); a cosmetic container (14) comprising a cosmetic container female indentation (22) configured to receive one of the base pan male protrusions (see Figs 4 & 10) such that the cosmetic container is configured to be detachably attached to the base pan (see Figs 4 & 10; Col 3, 33-45), wherein the cosmetic container further comprises: a bottle (14) with the female indentation (22) disposed on a bottom of the bottle; a cap (18) detachably attached to the bottle (see Figs 4 & 9). Krieger discloses the invention essentially as claimed except for an additional top cap formed by an additional male protrusion and being attached to a top of each cap with a magnet disposed in this top cap male protrusion and in all the male protrusions and female indentations. 
However, Krieger discloses in another embodiment that additional male protrusions (36) and mating female indentations (40) can be provided anywhere on the containers (Col 4, 34-52) in order to allow secure attachment of the containers together even in the absence of a base pan (Col 4, 34-52). Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the system of modified Krieger by providing the caps (18) each with a top cap male protrusion that can mate with the corresponding female indentations of each bottle in order to provide an additional way to stack the containers together in the absence of a base pan. Modified Krieger discloses all the limitations of the claims, except for this additional male protrusion extending from the cap.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of modified Krieger to have an additional male protrusion extending from a top of each cap, since it has been held that rearranging parts of a prior art structure involves only routine skill in the art.  See MPEP 2144.04(VI)(C). 
Krieger further discloses that other quick release fasteners can be used in place of the post and bore friction fit engagement including a series of cooperating magnets (Col 4, 65-Col 5, 5). Modified Krieger discloses the invention essentially as claimed except for each of the male protrusions and female indentations including a corresponding magnet to provide a secondary fastening means between the base pan and container(s). 
Since Krieger discloses using additional fastening means including cooperating magnets to join the base pan and the containers together, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of modified Krieger by providing each of the friction fit indentations and protrusions with a corresponding mating magnet in order to provide a double securing means between the pan and the cosmetic containers, since it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art, Boston Scientific v. Cordis Fed. Cir. 2009. The proposed modification would result in the base pan protrusions each including a base pan magnet and each of the female indentations of the bottle of the container including a female indentation magnet with these magnets being configured to attract each other and hold the system/assembly together when not in use. This proposed modification would also result in the top protrusion forming a “top cap” attached to the cap and forming a top cap male protrusion and a magnet being disposed in the protrusion, which constitutes a cap magnet disposed between the cap and the top cap. 
Claim 2: Modified Krieger discloses the system of claim 1 and Krieger further discloses the base pan including a base (bottom of 12’). 
Claims 3-4: Modified Krieger discloses the system of claim 2 modified Krieger discloses magnets located in the protrusions and Krieger further discloses the base pan comprising a cover (top of 12’ that carries protrusions 20) that is joined to the base in a way that it fits over the base such that the magnets are disposed between the cover and the base of the pan. Modified Krieger discloses the invention essentially as claimed except for the base pan being formed as two pieces joined together. However, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of modified Krieger by providing the base pan with its base and cover being formed by  two pieces that join together instead of one solid piece, since it has been held by the courts making an integral structure separable (e.g. in a plurality of pieces), if so is desired, would require only ordinary skill. See MPEP 2144.04(V)(C). Making the base of the base pan and the cover of the base pan of separate pieces would also result in the magnets still being disposed between the base and the cover as claimed. It would also be obvious as this would allow a person to flip a magnet as needed if the device was dropped resulting in reversed polarity. 
Claims 8-10: Modified Krieger discloses the system of claim 1 and Krieger further discloses the cosmetic container to have a collar formed by/attached to a top portion of the bottle (see Fig 9) with this top portion of the bottle being disposed distal from the cosmetic container female indentation (see annotations) and a plug (see annotations) disposed in an opening of the collar (see annotations), an inner cap secured to the collar (see annotations) and an applicator (32) connected to the inner cap and the plug (see Figs 9-10 & annotations). 

    PNG
    media_image1.png
    522
    580
    media_image1.png
    Greyscale

Claims 1-4 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krieger (US 6035865) in view of Jang (US 20120294666).
Claim 1: Krieger discloses a system (see Fig 4) comprising: a base pan (12’) comprising two or more base pan male protrusions (20, Fig 4); a cosmetic container (14) comprising a cosmetic container female indentation (22) configured to receive one of the base pan male protrusions (see Figs 4 & 10) such that the cosmetic container is configured to be detachably attached to the base pan (see Figs 4 & 10; Col 3, 33-45), wherein the cosmetic container further comprises: a bottle (14) with the female indentation (22) disposed on a bottom of the bottle; a cap (18) detachably attached to the bottle (see Figs 4 & 9). Krieger discloses the invention essentially as claimed except for an additional top cap formed by an additional male protrusion and being attached to a top of each cap with a magnet disposed in this top cap male protrusion and in all the male protrusions and female indentations. 
However, Krieger discloses in another embodiment that additional male protrusions (36) and mating female indentations (40) can be provided anywhere on the containers (Col 4, 34-52) in order to allow secure attachment of the containers together even in the absence of a base pan (Col 4, 34-52). Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the system of modified Krieger by providing the caps (18) each with a top cap male protrusion that can mate with the corresponding female indentations of each bottle in order to provide an additional way to stack the containers together in the absence of a base pan. Modified Krieger discloses all the limitations of the claims, except for this additional male protrusion extending from the cap.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of modified Krieger to have an additional male protrusion extending from a top of each cap, since it has been held that rearranging parts of a prior art structure involves only routine skill in the art.  See MPEP 2144.04(VI)(C). 
Krieger further discloses that other quick release fasteners can be used in place of the post and bore friction fit engagement including a series of cooperating magnets (Col 4, 65-Col 5, 5). Modified Krieger discloses the invention essentially as claimed except for each of the male protrusions and female indentations including a corresponding magnet to provide a secondary fastening means between the base pan and container(s). 
Jang, however, teaches a system (100, see Fig 7) comprising: a base pan (see annotations) comprising one or more “male magnets” a cosmetic container including a bottle (see annotations) and comprising a female indentation configured to receive or mate with a male indentation of the one or more male indentations such that the cosmetic container is detachable from the base pan (see annotations). The cosmetic container includes the bottle (see annotations) and the female indentation is disposed on a bottom of the bottle (see annotations); at least one magnet is disposed in the female indentation (see annotations) and is configured to attract the one or more magnets of the base pan [0048-0050] to secure the cosmetic container to the base pan (see annotations). Jang teaches providing magnets as a mating means for securing a series of containers together with a base pan in order to provide a quick and easy release system allowing the containers to be rearranged and stored together. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the device/system of modified Krieger by providing each of the male protrusions and female indentations of modified Krieger with a magnet integrated therein in view of Jang in order to better secure the containers to the base pan releasably by providing a secondary fastening means.  
Claim 2: Modified Krieger discloses the system of claim 1 and Krieger further discloses the base pan including a base (bottom of 12’). 


    PNG
    media_image2.png
    760
    791
    media_image2.png
    Greyscale

Claims 3-4: Modified Krieger discloses the system of claim 2 modified Krieger discloses magnets located in the protrusions and Krieger further discloses the base pan comprising a cover (top of 12’ that carries protrusions 20) that is joined to the base in a way that it fits over the base such that the magnets are disposed between the cover and the base of the pan. Modified Krieger discloses the invention essentially as claimed except for the base pan being formed as two pieces joined together. However, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of modified Krieger by providing the base pan with its base and cover being formed by  two pieces that join together instead of one solid piece, since it has been held by the courts making an integral structure separable (e.g. in a plurality of pieces), if so is desired, would require only ordinary skill. See MPEP 2144.04(V)(C). Making the base of the base pan and the cover of the base pan of separate pieces would also result in the magnets still being disposed between the base and the cover as claimed. It would also be obvious as this would allow a person to flip a magnet as needed if the device was dropped resulting in reversed polarity. 
Claims 8-10: Modified Krieger discloses the system of claim 1 and Krieger further discloses the cosmetic container to have a collar formed by/attached to a top portion of the bottle (see Fig 9) with this top portion of the bottle being disposed distal from the cosmetic container female indentation (see annotations) and a plug (see annotations) disposed in an opening of the collar (see annotations), an inner cap secured to the collar (see annotations) and an applicator (32) connected to the inner cap and the plug (see Figs 9-10 & annotations). 

    PNG
    media_image1.png
    522
    580
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s arguments filed 4/18/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Thursday 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772
/YOGESH P PATEL/Primary Examiner, Art Unit 3772